Citation Nr: 1633302	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  12-32 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1963 to July 1967.  He was awarded the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The St. Petersburg RO has current jurisdiction.

In April 2016, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

The electronic filing system contains additional documents that were associated with the record since the RO's last readjudication of the claim without a waiver of RO jurisdiction.  However, as the documents are related to orthopedic treatment and examinations, they are not pertinent to the psychiatric claim on appeal, and there is no risk of prejudice to the Veteran from proceeding without the waiver. 

In a January 2015 response to the December 2014 supplemental statement of the case, prior to certification of the appeal to the Board, the Veteran withdrew from appeal claims for service connection for hypertension and peripheral neuropathy of all extremities.  These claims will not be addressed below.


FINDING OF FACT

Throughout the course of the appeal, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships; global assessment of functioning scores have indicated moderate impairment.



CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as described below, the evidence establishes that the Veteran's PTSD has not significantly changed since the claim was filed, and a uniform evaluation is warranted.
The Board has reviewed all of the evidence in the Veteran's electronic files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In the July 2010 rating decision on appeal, the RO awarded service connection for PTSD and assigned a 30 percent rating, effective April 21, 2010 pursuant to 38 C.F.R. § 4.130, DC 9411.  

Once a Veteran has been diagnosed with service-connected PTSD, VA reviews his medical history to determine how significantly the disorder has disrupted the Veteran's social and occupational functioning.  The level of disability is rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula"), which provides for ratings of zero, 10, 30, 50, 70, or 100 percent.  VA compensates Veterans beginning at 10 percent disability, and compensation increases at each level.  

Pursuant to 38 C.F.R. § 4.130, DC 9411, a 30 percent is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In determining the appropriateness of the evaluations assigned to the Veteran's disability, the Global Assessment of Functioning scores assigned by medical providers will be discussed.  

A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47.  

A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  

A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

In an April 2010 letter from the Veteran's wife, she described the Veteran as always very tense, and that the tension would build and explode on a daily basis.  She described sleep disturbances throughout the marriage.  She stated that the Veteran had no friends.  She explained that people are drawn to him for his values, discipline, and sense of responsibility and right and wrong, but that he quickly drives them away with his intolerance and anger.  She stated that the Veteran would never have been able to work for anyone else, and had instead remained self-employed throughout adulthood.  She stated the Veteran has little capacity for happiness.  Their marriage survived largely because she worked as a flight attendant for many years and was away for 15 days of each month.  The Veteran struggled with alcohol but always managed to keep it under control.

On VA examination in June 2010, the examiner noted the Veteran had been married for 30 years to his second wife.  His first wife told him he was abusive and angry all of the time.  He and his first wife had one son together, who passed away in a 2009 accident.  He did not have children with his second wife.  The Veteran had been self-employed as a general contractor since 1984, but had become semi-retired due to physical problems and age.  However, he did manage seven rental homes he owned with his wife.  Socially, the Veteran was a member of the Marine Corp League, where he had meals and drank alcohol one to two times per week.  He reported spending time with a grandson, working in his yard, camping, and riding motorcycles.  He and his wife had belonged to a variety of motorcycle groups over the years. The Veteran also enjoyed golf.  When in public places, such as a restaurant, the Veteran reported tension related to the size of the crowd and where he could sit.  He reported having an exaggerated startle response.

On examination, grooming was neat and the Veteran was fully oriented.  Concentration and memory were intact.  His affect was full and appropriate.  His mood was intermittently depressed and anxious.  Speech was normal.  Associations and stream of thought were normal.  The Veteran denied suicidal or homicidal ideation.  His insight and judgment were good.  The examiner assigned a GAF score of 55, and opined, "he has avoidant behaviors and hyperarousal symptoms. These symptoms have disrupted his social and occupational functioning to a moderate degree as reflected by a GAF of 55."

In a June 2014 VA treatment record, the Veteran reported anger, irritability, excessive worry, discomfort driving or riding in the car, anhedonia, grinding
this teeth, and alcohol abuse.  He denied homicidal or suicidal ideation, plan, or intent.  On examination, his appearance was appropriate.  He was in some distress from pain.  Speech was normal.  Mood was depressed and anxious.  His affect was broad and anxious.  Attention, concentration, thought processes, and eye contact were normal.  His judgment and insight were fair.

At the April 2016 hearing, the Veteran's wife testified that the Veteran has experienced nightmares post-service, sometimes resulting in injury to her during sleep.  She testified to an extreme shortness of temper, and explosions of anger over minor incidents.  She testified he could not go for eight hours without some sort of explosion or outburst.  She reported that the Veteran had no friends.  He had been able to work full-time throughout adulthood being self-employed.  The Veteran testified to his aversion to medication.  He reported that his psychiatric symptoms had affected both of his marriages.

Considering the Veteran's psychiatric symptomatology, the Board finds that throughout the pendency of the claim, a rating of 50 percent has most closely approximated the appellant's disability picture due to his psychiatric disorder.   Overall, the June 2010 VA examiner characterized the disability as "moderate," and assigned a GAF score of 55, which corresponds to moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or a moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  As for specific symptoms contemplated by the 50 percent evaluation, the record reflects the Veteran's disability has been manifested by disturbances of motivation and mood, as shown by his general intolerance, anger, and impatience, as well as a difficulty in establishing and maintaining effective work and social relationships, as shown by his lack of friends and inability to work for another person.

At no point, however, has the Veteran's overall PTSD symptomatology met the criteria for a 70 percent rating.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The record does not indicate deficiencies in work because although the Veteran was self-employed, he worked continuously post-service.  There are no deficiencies in school as the Veteran did not attend school after service.  There are no deficiencies in family, because while the Veteran was divorced once, he has been married to his wife for 30 years.  The record indicates he had a good relationship with his son who passed away, and has a relationship with his grandson.  There are no deficiencies in judgment or thinking as both the June 2010 VA examiner and June 2014 VA treating provider found no abnormalities in this regard.  Additionally, the GAF score of record, 55, is not of the severity contemplated by a 70 percent rating.  

Moreover, the record does not indicate symptoms contemplated by a 70 percent rating, including suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene. The Board has considered whether the record indicates an inability to establish and maintain effective relationships, but finds it does not.  While difficult, the Veteran has nonetheless sustained a 30 year marriage and created an employment situation suitable to him, which necessarily involved some degree of working with others.
In short, few of the type of criteria contemplated for a 70 percent rating or higher under Diagnostic Code 9411 have been demonstrated.  

The record indicates impaired impulse control and difficulty in adapting to stressful circumstances.  However these symptoms alone, in the context of the Veteran's entire disability picture, including his GAF score, are insufficient to warrant the assignment of a 70 percent evaluation.  Overall, the Veteran's symptomatology more closely approximates the criteria for a 50 percent rating.  

In assessing the severity of the Veteran's psychiatric disability, the Board has considered the competent and credible assertions of the Veteran and his wife.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the criteria needed to support a higher rating for the disability requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The lay statements are not considered more persuasive than the objective medical findings which, as indicated above, do not support a higher rating than the 50 percent rating assigned herein.

The Board has also considered whether referral for consideration of an "extraschedular evaluation" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD with depression that would render the schedular criteria inadequate.  As discussed above, symptoms (anger, social isolation, avoidant behaviors, hyperarousal symptoms) are contemplated in the assigned schedular ratings.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he does not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.

Finally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.

The Board has also considered whether an inferred claim for a total disability based upon individual unemployability has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total. 

The Veteran has not alleged that he is precluded from attaining or maintaining gainful employment due to his psychiatric disability.  The record indicates the Veteran worked continuously as a self-employed electrician and contractor from 1984 until the time of the June 2010 VA examination, when he had semi-retired due to age and physical ability.  Even in semi-retirement, he also maintained 7 rental homes.  There is simply no probative evidence that the Veteran's PTSD with depression has precluded his ability to secure and follow a substantially gainful occupation.  As such, the Board finds that the issue of entitlement to a TDIU is not raised.  Id.   

For all the foregoing reasons, the Board finds that a 50 percent rating is warranted for the Veteran's disability, but finds no basis for the assignment of an even higher rating at any point in the appeal period.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a rating higher than that already assigned, the doctrine is not for application.  

Should the Veteran's service-connected psychiatric disability worsen in the future, he is free to file a new claim for an increased rating.  However, for the Board to award additional compensation based on the mere potential for such worsening would be premature at this time.  

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA has satisfied its duties under the VCAA to notify and assist.  Because service connection for PTSD with depression has been granted, and an initial rating and effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed Cir. 2007). 
 
At the April 2016 hearing, the undersigned clarified the issue on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claim.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  An appropriate VA medical inquiry has been accomplished and are factually informed, medically competent and responsive to the issue under consideration.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  


ORDER

An initial disability rating of 50 percent, but no higher, for PTSD with depression is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


